Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
US 2015/0258263 A1 to Baxter International Inc. (hereinafter 'Baxter') discloses a hemodialysis system (para [0003) 'Hemodialysis ("HD") in general uses diffusion to remove waste products from a patient's blood') comprising: an arterial blood line for connecting to a patient's artery for collecting blood from a patient (para [0088] 'The patient is then hooked to the arterial and venous needles and the treatment begins'); a venous blood line for connecting to a patient's vein for returning blood to a patient para [0088]  'The patient is then hooked to the arterial and venous needles and the treatment begins'); a dialyzer (para [0015] 'The patient is then hooked to the arterial and venous needles ... The dialysate/UF ... control the flow to and from the dialyzers'); a closed loop blood flow path which connects to said arterial blood line and said venous blood line for transporting blood from a patient to said dialyzer and back to a patient (As shown in Fig. 5); a blood pump for pumping blood through said blood flow path (para [0168]  'Fluid pumped from predilution pump ... therapy fluid is mixed in drip chamber 52 a with blood pumped via pump 48.); a first reservoir for storing a dialysate solution, said first reservoir having an inlet (implied by filling) and an outlet (Fig 1,14, 16, 18 and para [0121] ' The dialysate is supplied initially in dialysate or therapy fluid supply bags 14, 16 and 18'); a second reservoir for storing a dialysate solution, said second reservoir having an inlet (implied by filling) and an outlet (Fig 1, 14, 16, 18 and para [0121] 'The dialysate is supplied initially in dialysate or therapy fluid supply bags 14, 16 and 18'); at least one dialysate pump for pumping dialysate through said dialysate flow path (para [0128] 'Pump Set 2 (pumps 26 and 28) withdraws the appropriate amount of fluid from arterial dialyzer 30, namely, the amount of dialysate pumped'); and a 
US 8,114,288 B2 to Robinson et al. (hereinafter 'Robinson') discloses a hemodialysis system (col 2, In 30-32 'invention to use the aforementioned extra corporeal blood processing system either in hemodialysis') comprising: an arterial blood line for connecting to a patient's artery for collecting blood from a patient (col 17, In 20-22 ‘draws a patients arterial impure blood along the tube 601 and pumps the blood through dialyzer 605');  a venous blood line for connecting to a patient's vein for returning blood to a patient; (col 18, In 48-50 'That is, both the valves 645 and 646 are capable of being actuated by the user to allow fluid to be directed to the patient's venous blood line as  a safety consideration'); a dialyzer (col 19, In 19-21 'that draws  a patients arterial impure blood along tube 601  and pumps the blood  through dialyzer  605 that draws a patients  arterial impure blood along tube 601 and pumps the  blood through dialyzer  605'); a closed loop blood flow path which connects to said arterial blood line and said venous blood line for transporting blood from a patient to said dialyzer and back to a patient (col 2, In 38-40 ‘thereby allowing the system to operate as a multiple-pass closed loop portable artificial kidney in hemodialysis protocol'); a blood pump for pumping blood through said blood flow path (col 17, In 20-21 'a peristaltic blood pump 621 that draws a patients arterial impure blood along the tube 601'); a first reservoir for storing a dialysate solution, said first reservoir having an outlet (Fig, 6d 652 (shows 4 reservoirs) and col 19, In 7-8 'injectable grade dialysate reservoirs 652'); a second reservoir for storing a dialysate solution, said second reservoir having an outlet (Fig, 6d 652 (shows 4 reservoirs) and col 19, In 7-8 'injectable grade dialysate  reservoirs  652'); at least one dialysate  pump for pumping dialysate through said dialysate  flow path (col 17, In 36-38 'The dialysate circuit 625 comprises two dual-channel pulsatile dialysate pumps 626, 627. Dialysate pumps 626, 627 draw spent dialysate solution from the dialyzer 605').

However, none of the prior art of record discloses a closed loop blood flow path which connects to said arterial blood line and said venous blood line for transporting blood from a patient to said dialyzer and back to a patient; a closed loop dialysate flow path, isolated from the blood flow path, which transports a dialysate from said first reservoir or said second reservoir to said dialyzer and back to said first reservoir or second reservoir, said dialysate flow path including a first reservoir flow path connecting said first reservoir ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 10/22/2019.  These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.									Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
10/9/21